


110 HR 2029 IH: To facilitate the restoration of the native ecosystem on

U.S. House of Representatives
2007-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2029
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2007
			Mrs. Capps introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To facilitate the restoration of the native ecosystem on
		  Santa Rosa Island within Channel Islands National Park, and for other
		  purposes.
	
	
		1.Repeal of public law
			 109–364Section 1077(c) of
			 Public Law 109–364 is repealed.
		
